Citation Nr: 0700956	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  94-36 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for post-traumatic stress disorder.

2.  Entitlement to service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's mother, veteran's aunt, veteran's cousin




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
August 1969.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case has been before the Board several times.  In 
January 2002, it remanded both claims for additional 
development and adjudicative action.  In January 2005, it 
reopened the claim for service connection for paranoid 
schizophrenia and remanded both claims for additional 
development and adjudicative action, to include a VA 
examination.  The case has been returned to the Board for 
further appellate review. 

While this case was at the Board, additional information was 
received which was forwarded to the Board.  The RO has not 
had an opportunity to review that information.  The veteran's 
representative has waived RO review, and thus the Board may 
proceed with appellate review.


FINDINGS OF FACT

1.  Post-traumatic stress disorder is manifested by no more 
than mild, if any, symptomatology.

2.  Paranoid schizophrenia was not incurred in or aggravated 
by service and was not manifested to a compensable degree 
within one year following discharge from service.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
10 percent for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.655, 4.132, Diagnostic Code 9411 (1991), 4.130, 
Diagnostic Code 9411 (2006).

2.  Paranoid schizophrenia was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Id.  

By letter dated in August 2004, which is after initial 
consideration of the claims (which timing will be discussed 
below), VA advised the veteran of the essential elements of 
the VCAA.  VA informed the veteran that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claims, but that he must provide enough 
information so that VA could request any relevant records.  
It told him that it would obtain any evidence held by any 
federal agency.  The veteran was also informed of the types 
of evidence needed in claims for increase and service 
connection.  Finally, he was told that if he had any evidence 
or information in his possession, that he should submit such 
evidence.  

As noted above, the August 2004 VCAA letter was issued after 
the initial determination of the claims on appeal; however, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Initially, it must be noted that the 
veteran filed these claims in 1991, which is prior to the 
passage of the VCAA.  Thus, it was impossible to send a 
letter before initial consideration of the claims.  
Nevertheless, the August 2004 letter informed the veteran of 
all four elements described above.  He has had an opportunity 
to respond to the VCAA letter, supplement the record, and 
participate in the adjudicatory process after the notice was 
given.  The claims were subsequently readjudicated by the RO 
in July 2006, when it issued a supplemental statement of the 
case.  For these reasons, the veteran has not been prejudiced 
by the timing of a fully-compliant VCAA letter.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Recently, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  As to the claim for 
service connection, the notice to the veteran did not include 
the type of evidence necessary to establish a disability 
rating or effective date.  Despite the inadequate notice, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.  As to the claim for increase, the 
holding in Dingess does not apply (it applies to claims for 
service connection).  Moreover, there is no change in the 
rating made in this decision, so discussion of effective 
dates is moot.

In connection with the duty to assist, VA has obtained VA and 
private medical records identified by the veteran.  VA 
provided the veteran with an examination in connection with 
the claim for increase.  The Board remanded the claims in 
January 2005 to have another examination provided, to include 
having the physician provide a medical opinion regarding the 
claim for service connection for paranoid schizophrenia.  The 
record reflects that the veteran failed to report to the 
examination and contains no explanation for his failure to 
report for the scheduled examination, nor any indication that 
there was "good cause" for failing to report.  See 38 
C.F.R. § 3.655 (2006).  Thus, the Board must proceed with the 
veteran's claims based upon the evidence of record.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA and 
has stated he had no other evidence to submit in connection 
with his claims.

II.  Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation assigned 
following the grant of service connection for post-traumatic 
stress disorder.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

During the pendency of this appeal, in November 1996, 
regulatory changes amended the criteria for evaluating 
psychiatric disorders.  The Board notes that when a 
regulation changes during the pendency of a claim for VA 
benefits and the regulation substantively affects the claim, 
the claimant is entitled to resolution of his claim under the 
version of the regulation that is most advantageous to him.  
In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  Id.  

The former criteria for evaluating psychiatric disorders and 
the applicable ratings are as follows, in part:

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment - 
30 percent disabling.

Less than criteria for the 30 percent , 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment - 10 percent 
disabling.

The current criteria and the applicable ratings are as 
follows, in part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 
30 percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 
10 percent disabling.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for post-
traumatic stress disorder.  In an April 1991 VA psychiatric 
evaluation report, the examiner entered a diagnosis of post-
traumatic stress disorder and paranoid schizophrenia.  He 
stated that the veteran had a long history of what appeared 
to be paranoid schizophrenia intermingled with symptoms of 
post-traumatic stress disorder and added that it would be 
difficult to separate the symptoms of each disease.  He 
stated the veteran was taking medication, which the veteran 
reported was helping him.  The veteran reported being afraid 
of people.  The examiner stated the veteran initially 
appeared reclusive but then opened up during the evaluation.  
The veteran denied hallucinations, but reported being easily 
startled.  Recent and remote memory were intact, and there as 
was no evidence of organicity.  Insight was absent and 
judgment was difficult to assess.  

After this examination, the veteran underwent several 
examinations, and examiners did not enter diagnoses of post-
traumatic stress disorder, which caused VA to question 
whether the veteran even had post-traumatic stress disorder.  
For example, an April 1992 VA psychiatric evaluation report 
shows that the psychiatrist diagnosed paranoid schizophrenia.  
A July 2001 VA psychiatric evaluation shows the examiner 
determined that the veteran had paranoid schizophrenia, 
although he stated it was in remission.  He made a specific 
finding that the veteran did not suffer from post-traumatic 
stress disorder.  

As a result of the lack of evidence that the veteran had 
post-traumatic stress disorder, the Board, in January 2005, 
remanded the claim to have the veteran undergo a psychiatric 
evaluation.  It specifically asked for the examiner to 
"provide a professional opinion as to which of the 
appellant's psychiatric conditions, if any, were incurred in 
or aggravated by military service and the degree of severity 
thereof."  It also asked the examiner, if possible, to 
distinguish between the symptomatology of post-traumatic 
stress disorder and schizophrenia, should the schizophrenia 
be determined to not be related to service.  An examination 
was scheduled in November 2005, and the veteran failed to 
appear to the examination.  He was informed of his failure to 
appear for the November 2005 examination in the July 2006 
supplemental statement of the case.  VA provided him with the 
provisions of 38 C.F.R. § 3.655 and informed him that he 
could present evidence of "good cause" for his failure to 
report.  He was provided with 60 days to submit comment on 
the supplemental statement of the case.  The record does not 
reflect that the supplemental statement of the case was 
returned as undeliverable, and thus the veteran is presumed 
to have received it.  See id.  

The examination sought by the Board might have provided 
additional information regarding the veteran's claim for 
post-traumatic stress disorder, to include the level of 
severity of the service-connected post-traumatic stress 
disorder.  Regulations provide that when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and the claimant, without good cause, fails to 
report for such examination, and the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.  See 38 
C.F.R. § 3.655.  This is a claim for increase, and the 
regulation provides that VA "shall" deny the claim.  See 
id.  

Regardless of the regulation, the Board finds that the 
evidence is insufficient to determine the current level of 
severity of the service-connected post-traumatic stress 
disorder.  The veteran has two psychiatric diagnoses and the 
Board wanted a medical professional to distinguish, if 
possible, between the symptomatology of the service-connected 
psychiatric disorder and the non-service-connected 
psychiatric disorder.  It is possible that the veteran has a 
psychiatric disorder, other than post-traumatic stress 
disorder, that is related to service; however, the 
examination to which the veteran failed to appear is the same 
one that would have allowed a medical professional to comment 
on the etiology of any other psychiatric disorder.  "The 
duty to assist is not a one-way street."  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In another case, the Court 
noted that in remanding the case to the Board for an 
examination, the veteran was "expected to cooperate in the 
efforts to adjudicate" the veteran's claim for benefits..  
Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).  It then 
added, "Their failure to do so would subject them to the 
risk of an adverse adjudication based on an incomplete and 
underdeveloped record."  Id.  

Because the Board finds that the evidence is insufficient to 
evaluate the current level of severity of post-traumatic 
stress disorder, it does not find that the evidence is so 
evenly balanced that there should be doubt as to any material 
issue regarding the matter of a rating in excess of 10 
percent for post-traumatic stress disorder.  Therefore, it 
finds the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; see Gilbert, 1 Vet. App. at 55.  
Accordingly, in view of the denial of entitlement to an 
increased evaluation, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to 
Fenderson, supra.

Finally, it is noted that the additional evidence recently 
submitted does not include specific treatment for or 
complaints of PTSD.

There is no indication in the record of any unusual 
disability picture that application of regular scheduler 
standards is impractical, especially in the absence of any 
allegation of marked interference with employment.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§3.321(b)(1) (2006) are not met.  See Bagwell v. Brown, 9 Vet 
App. 337 (1996).

III.  Service Connection

The veteran asserts that paranoid schizophrenia had its onset 
in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for a psychosis, such 
as schizophrenia, may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2006).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for paranoid schizophrenia.  
The service medical records are silent for any findings or 
diagnoses of a psychiatric disorder.  At separation, 
psychiatric evaluation was normal.  In a report of medical 
history completed by the veteran at that time, he denied any 
history of depression or excessive worry or nervous trouble 
of any sort.  Post service medical records show that the 
veteran was first diagnosed with paranoid schizophrenia in 
1976.  The veteran claims that he was hospitalized at a VA 
facility in 1970 for a psychiatric disorder.  The record 
reflects that VA has attempted to obtain such records, but 
that the VA facility has stated they have no such records.  
Lay statements from family and friends indicate that the 
veteran's personality seemed to change when he returned from 
service.  

Here, there is a lack of competent evidence of a nexus 
between the diagnosis of paranoid schizophrenia and service, 
to include manifestations of such to a compensable degree 
within one year following the veteran's discharge from 
service.  Again, the first showing of schizophrenia was 
approximately seven years after the veteran's discharge from 
service, which is evidence against continuity of 
symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  As noted 
above, the Board requested that the veteran be provided with 
a VA psychiatric evaluation so that a medical professional 
could opine as to the etiology of the diagnosis of paranoid 
schizophrenia.  The veteran failed to appear for the 
scheduled examination in November 2005 and has not 
established "good cause" for his failure to report.  See 
38 C.F.R. § 3.655.  Without competent evidence of a nexus 
between the diagnosis of paranoid schizophrenia and service, 
the Board finds that it cannot grant service connection.  

Furthermore, recent records received show treatment for a 
psychosis, but make no findings as to etiology.

The veteran's assertion that paranoid schizophrenia had its 
onset in service does not assist him in his claim, as it has 
not been shown that he has the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claim for service connection 
for paranoid schizophrenia first shown many years after 
service, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55. 


ORDER

An initial rating in excess of 10 percent for post-traumatic 
stress disorder is denied.

Service connection for paranoid schizophrenia is denied.


_______________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


